Case 3:18-cv-00428-DMS-MDD Document 267 Filed 10/11/18 PageID.4091 Page 1 of 2
                                                                                                                           Print Form

                                      United States District Court
                                      SOUTHERN DISTRICT OF CALIFORNIA



 Ms. L, et al.                                                          Civil No.        3:18-cv-QQ428-DMS
                                                   Plaintiff,

                                                                  PRO HAC VICE APPLICATION
U.S. Immigration & Customs, et al.                                     Plaintiffs Dora & Alma
                                                 Defendant.
                                                                       Part)' Represented


                   John H. Fleming                      hereby petition the above entitled court to permit me
                        (Applicant)

to appear and participate in this case and in support of petition state:
        My firm name: Eversheds Sutherland (US)LLP
        Street address: 999 Peachtree Street, NE, Suite 2300
        City, State, ZIP:Atlanta, Georgia 30309-3996
        Phone number: 404-853-8000
        Email:             johnfleming(^eversheds-sutherland.com
        That on      11/18/1976        1 was admitted to practice before                 State Bar of Georgia
                                                                                                 (Name of Court)

        and am currently in good standing and eligible to practice in said court,
        that 1 am not currently suspended or disbarred in any other court, and
        that 1   □ have)     ^ have not)     concurrently or within the year preceding this application made
        any pro hac vice application to this court.
                               (If previous application made, complete the following)
Title of case
Case Number                                                            Date of Application
Application:     □ Granted       □ Denied
        1 declare under penalty of perjury that the foregoing is true andiCorrecti                  A

                                                                                       (Signature of Applicant)

                                 DESIGNATION OF LOCAL COUNSEL

1 hereby designate the below named as associate local counsel.
Aaron M. Olsen                                                         619-342-8000
                                                                       (Telephone)

Haeggquist and Eck LLP


225 Broadway, Suite 2050, San Diego, CA 92101
                                                                                                                   (Zip code)



                                                                      (signature of AppH^ant);

1 hereby consent to the above designation.
                                                                      (Signature of Designee Attorney)
Case 3:18-cv-00428-DMS-MDD Document 267 Filed 10/11/18 PageID.4092 Page 2 of 2


 Pro Hac Vice (For this one particular occasion)

 An attorney who is not a member ofthe California State Bar, but who is a member in good standing of,
 and eligible to practice before, the bar of any United States court or ofthe highest court ofany State or
 ofany Territory or Insular possession of the United States, who is of good moral character, and who has
 been retained to appeax- in this Court, be permitted to appear and participate in a particular case. An
 attorney is not eligible to practice pursuant to this paragraph if any one or more ofthe following apply
 to him/her:(1) he/she resides in California,(2)he/she is regularly employed in California, or(3)he/she
 is regularly engaged in business, professional, or other activities in California.

 The pro hac vice application shall be presented to the Clerk and shall state under penalty of perjury
 (1)the attorney's residence and office address,(2) by what court he/she has been admitted to practice
 and the date of admission, he/she is in good standing and eligible to practice in said court,
 (4)that he/she is not currently suspended or disbarred in any other court, and(5)if he/she has
 concun-ently or within the year preceding his/her current application made any pro hac vice application
 to this court, the title and the case number of each matter wherein he made application, the date of
 application, and whether or not his/her application was granted. He/She shall also designate in his
 application a member ofthe bar of this Court with whom the Court and opposing counsel may readily
 communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
 file with such application the address, telephone number and written consent of such designee.

 Fee;   $206.00


 If application and fee require submission via U.S. Mail, please contact:

                                                       CASD Attorney Admissions Clerk
                                                       (619)557-5329
